Cook, J.,
delivered the opinion of the court.
At the November term, 1910, of the circuit' court of Forrest county, appellant entered a plea of guilty to an indictment charging her with vagrancy. The court entered an order suspending sentence during the good behavior of defendant, upon the payment of all costs. At the April term, 1911, the court entered the following judgment: “Comes the district attorney, who prosecutes for the state, and it appearing to the court that the defendant entered a plea of guilty to said charge at the November term, 1910, and the sentence was suspended during good behavior upon the payment of costs, and it *148further appearing to the court that the defendant has been convicted of crime since suspension of sentence in this case, and has been and is now a criminal and bad character, constantly breaking the law, it is therefore considered by the court that the defendant be sentenced to jail for ninety days, and to execute a good and sufficient bond in the sum of five hundred dollars to keep the peace and be of good behavior for two years, said bond to be approved by T. J. Mixon, clerk.”
The court had no power to enter this judgment. The first clause of section 5058 of the Code of 1906 prescribes the only judgment within the power of the court to render. There was no conviction for a second offense, and therefore sections 5059 and 5061 do not apply.

Reversed and remanded.